 591302 NLRB No. 98PILGRIM INDUSTRIES1The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.Pilgrim Industries, Inc. and United Food and Com-mercial Workers, Local 540. Case 16±CA±13792April 17, 1991DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn February 21, 1990, Administrative Law Judge J.Pargen Robertson issued the attached decision. The
Respondent filed exceptions and a supporting brief,
and the General Counsel filed a brief in support of the
judge's decision.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Pilgrim Industries, Inc.,
Lufkin, Texas, its officers, agents, successors, and as-
signs, shall take the action set forth in the Order.Timothy L. Watson, Esq. and Ronald K. Hooks, Esq., for theGeneral Counsel.Allen P. Schoolfield, Esq., of Dallas, Texas, for the Respond-ent.Johnny Rodriquez, of Dallas, Texas, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEJ. PARGENROBERTSON, Administrative Law Judge. Thiscase was heard in Lufkin, Texas, on September 14, 1989.
The charge was filed October 31, 1988, and the complaint
was issued on December 7, 1988.Respondent admitted that it is engaged in the processing,packaging, and sale of chicken broilers in Lufkin, Texas,
where during the past 12 months, a representative period, it
sold and shipped products valued over $50,000 directly to
points outside Texas. On the basis of those admissions and
the record, I find that Respondent is an employer engaged
in commerce within the meaning of Section 2(6) and (7) of
the National Labor Relations Act (Act).Respondent admitted that the Charging Party (Union) is alabor organization within the meaning of Section 2(5) of the
Act.The Board (see 286 NLRB 244 (1987)) found the Re-spondent to be a lawful successor to Pluss-Tex, and orderedRespondent to recognize and, on request, bargain with theUnion as the exclusive representative of its employees in the
following appropriate bargaining unit:All production employees at the Respondent'sLufkin, Texas, plant; excluding all maintenance em-ployees, truck drivers, office clerical employees, guards,
watchmen, assistant managers, foremen, foreladies and
all other supervisors as defined in the Act.The complaint alleges that after meeting and bargainingwith the Union from January 1988, without agreement, Re-
spondent unilaterally, on September 1, 1988, announced and,
on September 11, 1988, actually implemented, a 13-percent
increase in employee contributions to its health insurance
benefit fund; and on July 22, 1989, implemented a change
in employee contributions to its health insurance plan by in-
creasing the premium payment for an individual employee
from $6.75 per week to $8.45 per week, and the premium
payment for a family from $14.45 per week to $18.05 per
week.On September 1, 1988, Respondent wrote its employeesincluding those employees in the bargaining unit:The last time we raised the employee contributedportion of our Group Health Plan was 1983 which is
5 years without an increase. I would like to praise you
for having had a part in controlling this most-needed
benefit by cooperating and supporting our Group Medi-
cal Benefits cost-containment program we began about
two years ago.But now, effective the week of September 11, 1988,because of the high rate of increased medical costs, we
are raising the employee contributed portion to $6.75
per week for a single employee and $14.41 for a fam-
ily, which is approximately 13% increase over a 5 year
period or less than 3% per year. Medical cost increaseshave gone up 81% for that five year period on the na-
tional coverage or approximately 16% per year. So, itis easy to see that our Medical Plan is holding up very
well compared to the national average, and it has saved
you money. Pilgrim's Pride pays 1/2 or more of your
medical claims and the other 1/2 is paid by you as the
covered employee.Johnny Rodriquez, president of Local 540, testified thatthe Union and Respondent meet in negotiation sessions on
January 22, April 12, July 7 and 8, and August 16, 1988.Rodriquez testified that the Union made health and welfareproposals during the August 16, 1988 meeting. The union
proposal was for substantial increases in the benefits section
and the addition ofDental plan, PCS plan, Vision plan, 1,000,000.00 life-time M.M., Life Ins.Ð$15,000.00, accidentalÐ
$30,000.00, at no cost to employees.Rodriquez testified that Respondent made no official re-sponse to the union proposal but ``they did mention some
concerns that they had with insurance costs.'' According to
Rodriquez Respondent said 592DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
that they were considering to ... or contemplating uh
some increases in the premiums that the employees had
to pay because the Company's insurance costs was
going up.On September 15, 1988, at a bargaining session, Respond-ent presented a written response to the Union August con-
tract proposals. In regard to health and welfare, Respondent's
written response indicated ``rejected.''Respondent and the Union met in negotiating sessions onSeptember 16 and 29, 1988. On September 29 Respondent
presented written proposals to the Union's prior proposals. In
regard health and welfare, Respondent proposed:Union #26. Health and Welfare. Company will staywith present plan with discretionary right to change and
modify both plan and employee contributions as nec-
essary in the opinion of the company.Rodriquez testified that he first learned of the Respond-ent's letter to employees announcing increases in health plan
premiums when an employee showed him the letter on Sep-
tember 30.During a negotiating session on September 30, Rodriquezbrought up Respondent's September 1 letter to the employ-
ees:I know there was quite a ... we had an exchange
there, and at times it gets a little heated at negotiations
but I'm asking the Company why did they do that? I
couldn't understand. I ... I ... we were in the proc-

ess of negotiations with the Company and yet here they
go in and implement a change in what we considered
to be a mandatory topic of negotiations.....
Basically (Respondent's spokesman) told me that hedid not agree with my interpretation of the law; he re-minded me that in our August meeting, that would have
been August 16th meeting, that they had mentioned to
me that they were having problems with the insurance
costs or concerns and that they had to do this.Rodriquez asked Respondent,[Di]d you give me a specific amount that you intendedto increase the insurance to or a specific date in our
August meeting? He said, no, because we didn't know
it at the time, what the amount would be or when the
effective date would be.On October 4 Respondent's attorney wrote Johnny Rod-riquez:At our last bargaining session in Lufkin, Texas, onSeptember 30, 1988, you expressed dissatisfaction with
the increase in the Medical Benefit Plan for bargaining
unit people. You had been advised on August 16, 1988,
that an increase in employee contribution was immi-
nent. The company letter of September 1, 1988, set
forth the percentage increase.As you know, participation in the Medical BenefitProgram is voluntary on the part of unit employees and
the company pays approximately 1/2 the cost. The com-
pany offers to bargain with the union on costs and con-tinued participation in the plan. If any employee wishesto withdraw from the program, the company will agree
to return the increased cost and is willing to bargain on
the plan and its cost. However, the company needs an
agreement or solution to this matter by November 1,
1988. Since we have at least two sessions scheduled
prior to this date, I would anticipate resolution of this
issue.Johnny Rodriquez replied by letter dated October 31,1988, in which he disputed that he was warned of an immi-
nent increase in employee premiums on August 16. He also
pointed out that he was not advised by Respondent of their
September 1 letter to employees and that he was not sent a
copy of the letter. Rodriquez stated that he viewed Respond-
ent's action as a unilateral change at a time when no impasse
had occurred. He asked that Respondent rescind the changes
and restore the status quo along with refunds to employees.According to Rodriquez, during a November 11, 1988,bargaining session, he reminded Respondent that the Union's
position remained the same as he expressed in his October
31 letter.Subsequently, according to Johnny Rodriquez, the partiesmeet to negotiate on November 22, 1988, but the health plan
premium issue was not discussed.There have been no meetings after November 22, 1988.
By letter dated July 11, 1989, but stamped ``Jul 12 1989,''Respondent wrote the UnionI enclose the company proposal for an increase inmonthly hospitalization rates for the Lufkin plant. The
enclosed letter and notice is for all plants in the Pilgrim
system, except Lufkin, and is not being disseminated at
the Lufkin plant. However, the enclosed letter is a pro-
posal for the Lufkin plant and will encompass all prior
increases. This is an offer to bargain on the complete
present package with the enclosed proposed increases
and pretax premium plan. The company proposes to
place this enclosed plan with increases by the week
ending July 22, 1989, and will be available to discuss
this entire matter with your union on request.The enclosure to Respondent's July 11 letter to the Unionincluded the following:New PremiumsEffective week ending July 22, 1989, the new weeklypayroll deduction for the Medical Plan is as follows:Current Premium RatesNew Premium Rates
$6.75/employee/week$8.47/employee/week

$14.41/family/week$18.05/family/week
Johnny Rodriquez testified that he phoned and talked withRespondent's attorney regarding the July 11 letter:I said, unless you're prepared to restore the condi-tions as they were prior to the implementation back in
September, that I'm not in a strong position to bargain
with you. And he advised me that he was not going to
do that. And that was the gist of the conversation.On July 21, 1989, the Union's attorney wrote to confirmthe above phone conversation. The letter also stated: 593PILGRIM INDUSTRIES[T]he Union's position is that the prior change in costto employees of insurance constituted a unilateral
change and that this unfair labor practice must be rem-
edied before there can be good faith negotiations be-
tween the parties.The Union stands ready to negotiate a full packageto reach a collective bargaining agreement, if the em-
ployer will restore the conditions which existed prior to
the unilateral change and make the employees whole
for the difference.Until such actions are taken, the Union does not feelthere can be good faith negotiations because of the
Union's belief that the Company has committed an un-
fair labor practice.Dewayne Gilbreath, Respondent's corporate director ofhuman resources, testified that Respondent's health insurance
program is basically a company paid program and only in the
case of catastrophic needs, is there some overage insurance
coverage.Under the program, in noncatastrophic situations, when acovered employee has a demand for covered hospital serv-
ices, Respondent writes the check for the services.Gilbreath testified that the hospitalization plan is basicallya 50/50 premium contribution plan, designed to provide that
employees pay 50 percent of the costs. Gilbreath testified,Q. Okay. And it's your testimony that from time totime that the Employer would adjust the 50/50 con-
tribution so that they would continue to equal approxi-
mately that percentage amount?A. Yes, I'm aware that they did that back in 1979and uh then again in uh January of '84, and uh, most
recently was uh ... or second most recently was Sep-

tember of '88 and then in July, they proposed another
increase. It was a different kind of increase, it was a
pretax plan where there wasn't a substantial increase ei-
ther way, to some people it actually saved them a little
money.An examination of a stipulated record (G.C. Exh. 15),shows as follows regarding employee/employer contributions
from 1983:YearPercent Employee-ContributionPercent Employer-Contribution198334.565.5
198438.861.2

198546.753.3

198660.739.3

198745.754.3

198841.258.8
Dewayne Gilbreath testified about the above document:going back to GC15, uh, they would look at the claimspaid and the contributions paid, and uh as '83, the
Company paid 65 1/2%; in '84, they paid 61%; and '84
is when they made their decision to try to get the thing
back closer to the 50/50. They did that. They made a
change and it got close to the 50/50. The Company
paid 53%. And you'll note, in every one of those years,we've had an increase in claims. That's actual insur-ance dollars spent in medical treatment ........Q. ... So, the Employer can wait, can look at fig-
ures for two years, I can look at figures for three years,
I can look at figures for one year and decide whether
it's going to make any adjustment to meet the 50/50 ra-
tion at any given year?A. As far as I know, there's no time set. No set pe-riod that they do that.DiscussionThe above-cited evidence was not materially disputed.There was a question raised in a letter to the Union fromRespondent's attorney, dated October 4, 1988 (see above). In
that letter the attorney indicated that the Union was advised
on August 16, 1988, that an increase in employee contribu-
tion was imminent. Johnny Rodriquez in his letter to Re-
spondent on October 31 disputed that contention.There was no testimony contesting Rodriquez' testimonyas to Respondent's actual comments in the August 16 meet-
ing. Of course, Respondent's October 4 letter is hearsay as
to the truth of its contents and, at most, must be considered
as carrying little weight to the extent it conflicts with non-
hearsay testimony. I specifically credit the testimony of Rod-
riquez regarding the August 16, 1988 negotiating session. On
the basis of that credited testimony I find that Respondent
did not tell the Union that an increase in employee contribu-
tions was imminent. Instead I find that Respondent told the
Unionthat they were considering to ... or contemplating uh
some increases in the premiums that the employees had
to pay because the Company's insurance costs was
going up.As to the July 1989 letter to the Union, the date stamp onthe letter, July 12, would, at best, result in the Union receiv-
ing the letter on July 13.The week ending July 22, is the workweek starting withMonday, July 17, 1989. If Respondent's letter was mailed on
the stamped date, July 12, and the Union received the letter
in the shortest possible time, July 13, the letter afforded the
Union as little as 4 days' notice, including a Saturday and
a Sunday, of proposed changes in terms and conditions of
employment.FindingsChanges in employee contributions to health insurancepremiums constitute changes in terms and conditions of em-
ployment, a mandatory subject of collective bargaining. Gar-rett Flexible Products, 276 NLRB 704 (1985).Section 8(a)(5) of the National Labor Relations Act,29 U.S.C. §158(a)(5), makes it an unfair labor practice

for an employer ``to refuse to bargain collectively with
the representatives of his employees.'' Until the parties
bargain to an impasse, an employer's unilateral change
in the terms and conditions of employment constitutes
a refusal to bargain. ... An employer must maintain

the status quo after the expiration of the collective bar-gaining agreement until a new agreement is reached or 594DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
until the parties bargain in good faith to impasse. ...
Where, as in this case, an impasse is reached, ``the em-
ployer may unilaterally impose changes in the terms of
employment if the changes were reasonably com-prehended in the terms of its contract offers to the
union.'' ... Unilateral changes not comprehended in

pre-impasse proposals constitute a refusal to bargain in
violation of sections 8(a)(5) and (1) of the Act. ...

[Southwest Forest Industries v. NLRB, 841 F.2d 270,273 (9th Cir. 1988).]Here, there was no impasse. In fact, as shown above, theUnion was negotiating in SeptemberÐuntil September 30Ð
without knowledge that Respondent had made changes in
employee premiums. Therefore, under the above rule, by
making those changes at a time when the parties were not
at impasse, Respondent violated Section 8(a)(1) and (5) of
the Act.The evidence shows that Respondent unilaterally an-nounced to its unit employees on September 1, and imple-
mented on September 11, changes in employee contributions
to the health insurance plan.Moreover, even if we ignore the fact that there was no im-passe, under the above cited rule from Southwest Forest, anissue exists as to whether the changes announced by Re-
spondent to its employees on September 1, were changes
which ``were reasonably comprehended in the terms of its
contract offers to the Union.''The undisputed and credited testimony of Johnny Rod-riquez shows that, in response to a union proposal for in-
creased health benefits, Respondent, during the August 16,
1988 bargaining session stated that they were considering in-
creased employee contributions to the health plan. Neither
then, nor at any time before September 1, did Respondent in-
corporate in contract proposals, the terms implemented on
September 11.The full record shows that Respondent did not offer theUnion a contract which included the items implemented on
September 11. In the August bargaining session, in response
to the union proposal for increased medical benefits, Re-
spondent rejected that proposal and mentioned that it wasconsidering increases in employee premiums. That does not
constitute notice of specific premium increases nor does the
notice to employees on September 1 constitute notice to the
Union. Garrett Flexible Products, 276 NLRB 704 (1985).In Southwest Forest, the Employer notified the Union thatit intended to implement unspecified changes some 7 days
before those changes were implemented. The court discussed
that matter,Southwest contends, however, that the Union failed torespond to any of its bargaining overtures after receiv-
ing notice of the changes and that this failure resulted
in a waiver of the Union's statutory right to bargain
prior to implementation. The Union cannot be found to
have waived its bargaining rights unless the notice it re-
ceived provided adequate time to consider and respond
to Southwest's proposals. ... [
Southwest Forest Indus-tries v. NLRB, supra at 273 (9th Cir. 1988).]Here, Respondent gave no notice to the Union before im-plementing its September 11 changes. Although employees
were notified of those pending changes by letter dated Sep-tember 1, the Union was not supplied with copy of that letteror otherwise notified by Respondent of the planned changes.
See also Cisco Trucking Co., 289 NLRB 1399 (1988); Gar-rett Flexible Products, 276 NLRB 704 (1985).If I adopt an argument of Respondent, an issue exists asto whether the status quo before Respondent's alleged Sep-
tember 1988 unilateral change is represented by the amount
of employee premiums or by the 50/50 contribution formula.
If the former, then, logically, any change in the dollar
amount of employee premiums would constitute a change.
While, under the 50/50 contribution formula, a change in
dollar amount of employee premiums would not constitute a
change as long as Respondent maintained the 50/50 formula.The record shows that employee percentage of contribu-tions may vary from year to year based on two factors: (1)
the amount of claims paid by the Respondent during that
year, and (2) whether Respondent decides to adjust employee
premiums during that year to approximate the 50/50 formula.While Respondent has no control over the amount ofclaims during a particular year, Respondent does have con-
trol over when it makes employee premium adjustments to
approximate the 50/50 formula.General Counsel's Exhibit 15, above, which lists percent-age contributions from the employees and the employer,
shows that before September 1988, Respondent did not rou-
tinely made adjustment in employee premiums on a regular
basis.I find that the record does not support Respondent's argu-ment that it did not engage in a unilateral change even
though the employee premiums changed. Respondent argues
that it was simply adjusting the premiums in accord with the
50/50 formula.However, the record shows that such an adjustment woulditself constitute a change in working conditions. Allis-Chalmers Corp., 234 NLRB 350 (1978).Moreover, the record shows that Respondent's actual prac-tice was something other than a 50/50 costs distribution.
General Counsel's Exhibit 15, above, shows that Respond-
ent's contributions varied from a low of 39.3 percent in 1986
to a high of 65.5 percent in 1983.Additionally, Respondent did not adjust the contributionson a regular routine basis. According to the testimony of Re-
spondent's corporate director of human resources, Respond-
ent had ``no time set'' for adjustments in its employee medi-
cal contributions.Even if I find meritorious Respondent's argument thatmaintenance of the 50/50 distribution of costs does not con-
stitute a change in working conditions, I find that Respond-
ent failed to show that it did in fact maintain a 50/50 for-
mula. Respondent also failed to show that it was its practice
to adjust its contributions on a regular basis.At best, from Respondent's standpoint, if a 50/50 formulahad been established, and, as shown above, it was not so es-
tablished, then Respondent would have been obligated under
the law, to notify the Union of its plan to adjust contribu-
tions in order to give the Union an opportunity to examine
records and bargain.Here, as in Garrett Flexible Products, Respondent by ad-justing employee premiums at its convenience ``has retained
discretion with respect to the terms and conditions of em-
ployment,'' and ``unilateral exercise of that discretion will be 595PILGRIM INDUSTRIESfound violative of Section 8(a)(5).'' (Garrett Flexible Prod-ucts, 276 NLRB 704, 706 (1985).)On July 11, 1989, Respondent notified the Union of itsplan to make additional adjustments resulting in more in-
creases in employee premiums. However, Respondent re-
jected the Union's request that it first rescind the September
1988 increases in order to permit bargaining.An employer may not establish an impasse by insisting oncontinuation of working conditions which it unlawfully im-
plemented. Lehigh Portland Cement Co., 287 NLRB 978(1988).It is unclear whether an impasse existed in July 1989.However, the parties had not met and negotiated since No-
vember 22, 1988. From September 30 there was a dispute,
which Respondent refused to correct, stemming from Re-
spondent's illegal medical benefit premium changes in Sep-
tember.Respondent gave short notice to the Union of its intentionof promulgating an additional increase in premiums above
those illegally implemented on September 11, 1988.By insisting on continuing its illegal unilateral changes onJuly 1989, Respondent engaged in additional unilateral
changes by again increasing the unit employees' health pre-
miums in July 1989.In NLRB v. Cauthorne, 691 F.2d 1023 (D.C. Cir. 1982),the court held that if, following an employer's illegal unilat-
eral action, the parties bargained to impasse, restoration of
the status quo may not be ordered beyond the date impasse
is reached. The court in Southwest Forest distinguishedCauthorne as follows,The court distinguished the facts in Cauthorne from the``usual case'' in which ``no substantial bargaining has
occurred between the parties after the employer's uni-
lateral change,'' and in which ``consequently the typical
make-whole order runs from the date of the unilateral
change until the employer and union negotiate a new
agreement or reach an impasse.'' Id. at 1025.Cauthorne only serves to support the Board's orderhere, for this is the ``usual case.'' Southwest and the
Union engaged in no substantial bargaining following
the unilateral changes and thus could not have reached
an impasse. [Southwest Forest Industries v. NLRB,supra at 274±275.]Here, like Southwest Forest, we have the ``usual case.''Although the parties met, and negotiated until November 22,
1988, there was no substantial bargaining after the Union
learned of Respondent's unilateral changes. As indicated
above, the record is unclear whether there was an impasse
after November 22. However, the record regarding the com-
munications between the parties in July 1989 shows that Re-
spondent refused to correct its unfair labor practices. An em-
ployer may not establish a lawful impasse by insisting on
continuation of working conditions which it unlawfully im-
plemented. Lehigh Portland Cement Co., 287 NLRB 978(1988).Finally, I find no support for Respondent's argument thatthe Union waived its right to contest the changes alleged
herein. The Union promptly complained to Respondent im-
mediately upon learning of the changes and, again on receiptof notice in July 1989, the Union complained of the unilat-eral changes.CONCLUSIONSOF
LAW1. Pilgrim Industries, Inc., is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of the
Act.2. United Food and Commercial Workers, Local 540, is alabor organization within the meaning of Section 2(5) of the
Act.3. The Union has been at times material herein, the exclu-sive representative for the purposes of collective bargaining
of the following employees:All production employees at the Respondent's Lufkin,Texas, plant; excluding all maintenance employees,
truck drivers, office clerical employees, guards, watch-
men, assistant managers, foremen, foreladies and all
other supervisors as defined in the Act.4. Respondent, by unilaterally announcing and implement-ing changes in terms and conditions of employment among
its employees in the above-described bargaining unit in Sep-
tember 1988 and in July 1989, without having first proposed
those changed terms and conditions of employment to the
Union during contract negotiations in sufficient time to ade-
quately permit the Union to negotiate over those items, at a
time when it and the Union were not at a bargaining im-
passe, violated Section 8(a)(1) and (5) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act.THEREMEDYHaving found that Respondent has engaged in unfair laborpractices, I shall recommend that it be ordered to cease and
desist therefrom and to take certain affirmative action de-
signed to effectuate the policies of the Act.I shall recommend that Respondent be ordered to restoreto status quo conditions that existed before its unilateral
changes in terms and conditions of employment in Septem-
ber 1988 and in July 1989, that it be ordered to meet and
bargain in good faith with the Union, and that it make whole
all employees who suffered financial losses as a result of the
unilateral changes. Respondent's liability which requires it to
compensate employees for increased premiums and any ac-
tual losses because of loss of medical or hospital expenses
that would have been paid but for Respondent's unlawful ac-
tion, shall run from the date of the unilateral changes until
the terms and conditions are restored in accordance with the
law. Storer Communications, 294 NLRB 1056 (1989); South-west Forest Industries, 278 NLRB 228 (1986), enfd. 841F.2d 270 (9th Cir. 1988); Ogle Protection Service, 183NLRB 682 (1970). Backpay shall be computed as described
in F.W. Woolworth Co.
, 90 NLRB 289 (1950), with interestas described in New Horizons for the Retarded, 283 NLRB1173 (1987). 596DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If no exceptions are filed as provided by Section 102.46 of the Board'sRules and Regulations, the findings, conclusions and recommended Order
shall, as provided in Section 102.48 of the Rules, be adopted by the Board
and all objections to them shall be deemed waived for all purposes.2If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''On these findings, conclusions of law and the entirerecord, I issue the following recommended1ORDERPursuant to Section 10(c) of the National Labor RelationsAct, as amended, it is ordered that Respondent, Pilgrim In-
dustries, Inc., its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) refusing to bargain with United Food and CommercialWorkers, Local 540, by unilaterally implementing changed
terms and conditions of employment.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Recognize and bargain in good faith with United Foodand Commercial Workers, Local 540, regarding terms and
conditions of employment of unit employees.(b) Restore unit employees' terms and conditions of em-ployment as they existed before the September 1988 changes
and continue them in effect unless or until a new agreement
is reached or an impasse is reached in bargaining.(c) Make employees whole for the losses they incurred asa result of the September 1988 and July 1989 unilateral
changes in employees' terms and conditions of employment,
in the manner set forth in this Decision.(d) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, and timecards, personnel
records, reports, and all other records necessary to analyze
the amount of backpay due under the terms of this Order.(e) Post at its facility in Lufkin, Texas, copies of the at-tached notice.2Copies of the notice, on forms provided bythe Regional Director for Region 16, after being signed by
the Respondent's authorized representative, shall be posted
by the Respondent immediately upon receipt and maintained
for 60 consecutive days in conspicuous places including all
places where notices to employees are customarily posted.
Reasonable steps shall be taken by the Respondent to ensure
that the notices are not altered, defaced, or covered by any
other material.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETO
EMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
change unit employees' terms and condi-tions of employment at a time when we have not bargaining
with the union regarding those changes. United Food and
Commercial Workers, Local 540 represents our employees in
the following unit:All production employees at the Respondent'sLufkin, Texas, plant; excluding all maintenance em-
ployees, truck drivers, office clerical employees, guards,
watchmen, assistant managers, foremen, foreladies and
all other supervisors as defined in the Act.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees in the exercise of rights
guaranteed them by Section 7 of the Act.WEWILL
recognize and bargain in good faith with UnitedFood and Commercial Workers, Local 540, regarding terms
and conditions of employment of our unit employees.WEWILL
restore unit employees' terms and conditions ofemployment to the level in existence before the September
11, 1988 changes in employee health benefit premiums and
continue them in effect unless or until a new agreement is
reached in bargaining.WEWILL
make employees whole for the losses they in-curred as a result of the September 1988 and July 1989 uni-
lateral change in health benefit premiums.PILGRIMINDUSTRIES, INC.